FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GEORGE AGNEL GODINHO,                            No. 07-70931

               Petitioner,                        Agency No. A098-141-535

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        George Agnel Godinho, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility

findings, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we review de

novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000). We deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility determination

based upon Godinho’s omission of statements by police indicating they persecuted

him account of his Christian religion from his declaration. See Li v. Ashcroft, 378
F.3d 959, 962 (9th Cir. 2004); Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.

2005). Godinho’s explanations for the omission do not compel the conclusion he

is credible. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Absent credible

testimony, Godinho’s asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Godinho’s due process contention fails because the IJ warned him that by

signing his asylum application he was asserting the information in the application

was complete, and the lack of any express warning by the IJ that she could draw an

adverse credibility determination based upon omissions did not render the

proceedings “fundamentally unfair.” See Colmenar, 210 F.3d at 971 (citation and

internal quotation marks omitted).


DL/Research                               2                                   07-70931
       Substantial evidence supports the IJ’s denial of CAT relief because Godinho

failed to establish it was more likely than not he would be tortured if returned to

India. See Hasan v. Ashcroft, 380 F.3d 1114, 1123 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED.




DL/Research                                3                                    07-70931